UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 11-K þ ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-33926 TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN P. O. Box 1636 Silsbee, Texas 77656 (Full title of the plan and the address of the plan) TRECORA RESOURCES (Name of issuer of the securities held pursuant to the plan) 1650 Hwy 6 South, Suite 190 Sugar Land, Texas77478 (Address of issuer’s principal executive office) REQUIRED INFORMATION Pursuant to the section of the General Instructions to Form 11-K entitled “Required Information”, this Annual Report on Form 11-K for the year ended December 31, 2014, consists of the audited financial statements of the Texas Oil and Chemical Co. II, Inc. 401(K) Plan (the “Plan”) for the year ended December 31, 2014, and the related schedules thereto. The Plan is subject to the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and in accordance with Item 4 of the section of the General Instructions to Form 11-K entitled “Required Information”, the financial statements and schedules furnished herewith have been prepared in accordance with the financial reporting requirements of ERISA in lieu of the requirements of Items 1-3 of that section of the General Instructions. Schedules I, II, and III are not submitted because they are either not applicable, the required information is included in the financial statements or notes thereto, or they are not required under ERISA. TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Index Page Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits as of December 31, 2014 and 2013 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2014 3 Notes to Financial Statements 4-15 Supplementary Information Schedule H, line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2014 16 Signature 17 Note: Other supplemental schedules required by Section 252.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Report of Independent Registered Public Accounting Firm To the Participants, Trusteesand Audit Committee Texas Oil and Chemical Co. II, Inc. 401(k) Plan We have audited the accompanying statements of net assets available for benefits of Texas Oil & Chemical Co. II, Inc. Employee 401(k) Plan (the Plan) as of December 31, 2014, and 2013, and the related statement of changes in net assets available for benefits for the year ended December 31, 2014.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014, and 2013,and the changes in net assets available for benefits for the year ended December 31, 2014 in conformity with accounting principles generally accepted in the United States of America. The supplemental information in the accompanying schedule of assets (held at end of year) as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s 2014 financial statements. The information in the supplemental schedule is the responsibility of the Plan’s management. Our audit procedures included determining whether the information reconciles to the financial statements and underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental schedule. In forming our opinion on the supplemental information, we evaluated whether such information, including its form and content, is presented in conformity with the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. In our opinion, the supplemental information is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ BKM Sowan Horan LLP Addison, Texas June 25, 2015 -1- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statements of Net Assets Available for Benefits December 31, 2014 and 2013 Assets: Investments - at fair value (Notes 3 and 5) $ $ Notes receivable from participants Total Assets Liabilities: Participant contribution payable - Excess participant contribution payable Total Liabilities Net assets available for benefits $ $ See accompanying notes to the financial statements. -2- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Statement of Changes in Net Assets Available for Benefits Year Ended December 31, 2014 Additions to net assets attributed to: Investment income: Net appreciation in fair value of investments (Note 3) $ Dividend and interest income Contributions: Participant contributions Employer contributions Rollover contributions Total additions Deductions from net assets attributed to: Benefits paid to participants Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See accompanying notes to the financial statements. -3- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan The Plan is a defined contribution plan sponsored by Texas Oil & Chemical Co. II, Inc. (the “Company”).The Company is a wholly owned subsidiary of Trecora Resources, formerly Arabian American Development Company which was traded under the ticker symbol ARSD. It is now traded on the New York Stock Exchange under ticker symbol TREC.The following provides only general information and participants should refer to the plan agreement for a more complete description of the Plan's provisions. General The Plan, which became effective on September 1, 1978, as amended and restated effective November 1, 2008, is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”) and the Internal Revenue Code (“IRC”). New employees shall become a participant on the entry date coincident with or following the completion of six months of service. Employee Contributions Participants may contribute up to 100% of their compensation, as defined.Participants may also contribute amounts representing rollover distributions from other qualified defined benefit or defined contribution plans.Participants’ salary deferral contributions are subject to IRC limitations, which was $17,500 in 2014.The Plan allows catch-up contributions (within the meaning of Section 414(v) of the IRC) for participants who have reached age 50 by the end of the plan year.Participants are only permitted to make catch-up contributions if they have made their maximum salary deferral contribution for the year. Employer Contributions The Company makes matching contributions equal to 100% of the participant’s deferral up to the first 6% of the participant’s eligible compensation.In addition, each year the Company may at its discretion, make a profit-sharing contribution for the plan year not to exceed certain limitations prescribed by the IRC.The Company did not make a profit-sharing contribution for the year ended December 31, 2014. Participant Accounts Each participant’s account reflects the participant’s contribution, the Company’s matching contribution, Plan earnings or losses on the account, an allocation of the Company’s discretionary contribution, if any, based on participant compensation and a charge for any distributions and direct expenses.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. -4- TEXAS OIL AND CHEMICAL CO. II, INC. 401(K) PLAN Notes to Financial Statements Note 1 -Description of Plan (Continued) Vesting Participants are immediately vested in their contributions and rollover accounts, plus actual earnings thereon.Vesting in the Company's matching contributions and profit-sharing contributions, if any, is based on years of service according to the following schedule: Years of Service Vested Percentage Less than 2 0 % 2
